Case 1:12-cv-00584-DJS Document 490 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAN P. HOLICK, JR., STEVEN MOFFITT,
JUSTIN MOFFITT, GURWINDER SINGH,
JASON MACK, WILLIAM BURRELL,                        NOTICE OF MOTION FOR
and TIMOTHY M. PRATT,                               ATTORNEYS’ FEES UNDER
                                                    FEDERAL RULES OF CIVIL
                       Plaintiffs, on behalf        PROCEDURE 54
                       of themselves and
                       all other similarly            Case No. 1:12-CV-584
                       situated,                       (DJS)

           -against-

CELLULAR SALES OF NEW YORK, LLC, and
CELLULAR SALES OF KNOXVILLE, INC.,

                       Defendants.


MOTION BY:                            Named Plaintiffs (“Plaintiffs”) Jan P. Holick, Jr.,
                                      Steven Moffitt, Justin Moffitt, Gurwinder Singh,
                                      Jason Mack, William Burrell, and Timothy M.
                                      Pratt, on behalf of themselves and all others
                                      similarly situated.

DATE, TIME AND PLACE                  August 13, 2020 at 10:00 a.m. at the United
OF HEARING:                           States Courthouse, Syracuse, New York, or as
                                      soon thereafter counsel may be heard.

PAPERS RELIED ON:                     Memorandum of Law in Support of Motion for
                                      Attorneys’ Fees dated July 13, 2020; Affidavit of
                                      Ronald G. Dunn, Esq. dated July 13, 2020;
                                      Affidavit of James P. Hacker, Esq. dated July 1,
                                      2020; Affidavit of Beth A. Bourassa, Esq. dated
                                      June 30, 2020; contemporaneous time records and
                                      all the prior pleadings, papers, and proceedings.

RELIEF REQUESTED:                     An Order and judgment pursuant to the May 29,
                                      2020 Decision and Order of this Court, Sections
                                      198 & 663 (1) of the NYLL, 29 U.S.C.§ 216(b),
                                      Sections 5001 through 5004 of NY Civil Practice



                                         1
Case 1:12-cv-00584-DJS Document 490 Filed 07/13/20 Page 2 of 2




                                        Law and Rules awarding Plaintiffs (1) reasonable
                                        attorneys' fees, costs, expenses, and disbursements
                                        incurred by Plaintiffs in this action; (2) post-
                                        judgment interest in connection with the
                                        proceedings in the within matter; and (3) Such other
                                        and further relief as this Court deems just and
                                        appropriate.

ANSWERING PAPERS:                       In accordance with the May 29, 2020 Decision and
                                        Order of this Court, Defendants must file their
                                        opposition papers with the Court and serve them on
                                        the Plaintiffs by August 3, 2020, twenty-one (21)
                                        days from the date of this motion.


Dated: July 13, 2020
       Albany, New York
                                        GLEASON, DUNN, WALSH & O’SHEA

                                        By:    s/RONALD G. DUNN
                                               Ronald G. Dunn, Esq.
                                               (Bar Roll No. 101553)
                                               Attorneys for Plaintiffs
                                               40 Beaver Street
                                               Albany, New York 12207
                                               Telephone: (518) 432-7511
                                               Fax: (518) 432-5221
                                               rdunn@gdwo.net

TO:   C. Larry Carbo, III, Esq.
      Chamberlain, Hrdlicka, White, Williams & Aughtry
      Attorneys for Defendants
      1200 Smith Street, Suite 1400
      Houston, Texas 77002




                                          2
